
	
		II
		112th CONGRESS
		2d Session
		H. R. 6504
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 19, 2012
			Received
		
		AN ACT
		To amend the Small Business Investment Act
		  of 1958 to provide for increased limitations on leverage for multiple licenses
		  under common control, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Company
			 Modernization Act of 2012.
		2.In
			 generalSection 303(b)(2)(B)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended
			 by striking $225,000,000 and inserting
			 $350,000,000.
		
	
		
			Passed the House of
			 Representatives December 18, 2012.
			Karen L. Haas,
			Clerk
		
	
